DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 02/14/2022, the following represents the changes from the previous claims: Claims 1 and 22 were amended. Claims 1-23 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 12-14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greene et al. (US 7,380,369) in view of McMonigal (US 1,371,318).
a. Regarding claim 1, Greene teaches a carpenter bee trap, comprising an enclosure; a divider 20 with at least one opening 22 [insects travel from middle chamber 44 into inner chamber 46 through second divider aperture 22, col. 4 lines 28-30] positioned inside the enclosure for dividing an interior of the enclosure into an entrance chamber 42 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25] and trap chamber 46 [Insects traveling into inner chamber 46 remain entrapped there, col. 4 lines 46-47], wherein at least a portion of the enclosure is adapted to allow ambient light to enter the trap chamber [made of impermeable material such as clear Plexiglas, plastic, or other appropriate material, col. 5 lines 63-65] and at least one entrance hole 12 extending from an outside surface of the enclosure to the entrance chamber [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25].
Greene does not specifically teach the entrance chamber is configured to limit the entry of ambient light except through the at least one opening in the divider in simulation of an escape route for trapped bees while preventing the bees from escaping and the divider is configured to further define the simulated escape route preventing the trapped bees from returning to the at least one entrance holes. McMonigal teaches the entrance chamber is configured to limit the entry of ambient light [During use, the covers 14 and 15 are in their closed positions, cutting off the light from the compartments 4 and 5, col. 3 lines 2-5] except through at least one opening 16 [bees will naturally seek the light, and since they will be unable to pass out through the lead 9, will pass through the opening 16 formed in the compartment, col. 3 lines 5-10] in divider 3 [forward and rearward partitions 2 and 3, col. 2 lines 59-60] in simulation of an escape route for trapped bees while preventing the bees from escaping and divider 3 is configured to further define the simulated escape route [in use, the cover 19 is raised, which permits the compartment 6 to be lighted for attracting the bees thereinto, col. 3 lines 21-24] preventing the trapped bees from returning to the at least one entrance holes 8 [bees will naturally seek the light, and since they will be unable to pass out through the lead 9, will pass through the opening 16 formed in the compartment, col. 3 lines 5-10; lead 17 is formed identically with the construction of the lead 9, so as to permit the bees to enter the compartment 6, but prevent them from leaving this compartment, col. 3 lines 12-15] for the purpose of providing a trap for catching bees having a plurality of compartments configured to limit the entry of light except through an opening in the partition while preventing the bees from returning to the entrance hole and escaping.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene to include the entrance chamber configured to limit the entry of ambient light except through at least one opening in the divider in simulation of an escape route for trapped bees while preventing the bees from escaping and the divider configured to further define the simulated escape route preventing the trapped bees from returning to the at least one entrance holes taught by McMonigal because doing so would have provided a trap for catching bees having a plurality of compartments configured to limit the entry of light except through an opening in the partition while preventing the bees from returning to the entrance hole and escaping. 
b. Regarding claim 2, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1, wherein the portion of the enclosure that is adapted to allow ambient light to enter trap chamber 46 comprises an optically transparent material [made of impermeable material such as clear Plexiglas, plastic, or other appropriate material, col. 5 lines 63-65].
c. Regarding claim 12, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1 wherein the enclosure comprises two side panels 8, a back panel 10, a front panel 6, a top panel 4 and a bottom panel 11 [Insect trap 2 comprises roof 4 rigidly attached to rear wall 10 and side walls 8, front wall 6 rigidly attached along edges of side walls 8 opposite rear wall 10, and floor 11 rigidly attached along edges of front wall 6, rear wall 10, and side walls 8 opposite roof 4, col. 3 lines 48-54]. 
	d. Regarding claim 13, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 12 wherein the at least one hole 12 is formed in at least one of the side panels, back panel or front panel 6 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25].  
	e. Regarding claim 14, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 12 wherein a portion of at least one panel is adapted to allow ambient light to enter the trap chamber [made of impermeable material such as clear Plexiglas, plastic, or other appropriate material, col. 5 lines 63-65]. 
f. Regarding claim 17, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1 wherein divider 20 is sized and positioned so as to provide a gap between the divider and an enclosure wall [FIG. 2] that allows carpenter bees to enter the trap chamber 46 [Insects traveling into inner chamber 46 remain entrapped there, col. 4 lines 46-47] from the entrance chamber 42 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25]. 

4. 	Claims 3, 4, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greene et al. (US 7,380,369) in view of McMonigal (US 1,371,318) and Saleman (US 5,148,625).
	a. Regarding claim 3, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 2 having the optically transparent material [made of impermeable material such as clear Plexiglas, plastic, or other appropriate material, col. 5 lines 63-65]. 
Greene in view of McMonigal does not specifically teach optically transparent material movably attached so as to allow the optically transparent material to be selectively moved to allow access to the trap chamber. Saleman teaches optically transparent material 22 is movably attached so as to allow the optically transparent material to be selectively moved to allow access to the trap chamber [transparent lid 22 is hinge connected by hinge 24 to the exposed unsupported margin of top panel 20 as shown, col. 2 lines 39-41] for the purpose of providing a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include optically transparent material movably attached so as to allow the optically transparent material to be selectively moved to allow access to the trap chamber as taught by Saleman because doing so would have provided a trap with a hinged transparent lid for easy viewing and disposal of captured insects.  
	b. Regarding claim 4, Greene in view of McMonigal and Saleman teaches (references to Saleman) the carpenter bee trap of claim 3, wherein the optically transparent material comprises a window that is movable to allow access to the trap chamber [transparent lid 22 is hinge connected by hinge 24 to the exposed unsupported margin of top panel 20 as shown, col. 2 lines 39-41].
c. Regarding claim 15, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 12 having the portion of at least one panel adapted to allow ambient light to enter the trap chamber [made of impermeable material such as clear Plexiglas, plastic, or other appropriate material, col. 5 lines 63-65]. Greene in view of McMonigal does not specifically teach the portion of the at least one panel that is adapted to allow ambient light to enter the trap chamber is movably attached so as to allow it to be selectively moved to allow access to the trap chamber.
Saleman teaches the portion of the at least one panel that is adapted to allow ambient light to enter the trap chamber is movably attached so as to allow it to be selectively moved to allow access to the trap chamber [transparent lid 22 is hinge connected by hinge 24 to the exposed unsupported margin of top panel 20 as shown, col. 2 lines 39-41] for the purpose of providing a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include the portion of at least one panel adapted to allow ambient light to enter the trap chamber that is movably attached so as to allow it to be selectively moved to allow access to the trap chamber as taught by Saleman because doing so would have provided a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
d. Regarding claim 16, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 12 having the portion of at least one panel adapted to allow ambient light to enter the trap chamber [made of impermeable material such as clear Plexiglas, plastic, or other appropriate material, col. 5 lines 63-65]. Greene in view of McMonigal does not specifically teach the portion of the at least one panel that is adapted to allow ambient light to enter the trap chamber comprises a window that is movable to allow access to the trap chamber. Saleman teaches the portion of the at least one panel adapted to allow ambient light to enter the trap chamber comprises a window that is movable to allow access to the trap chamber for the purpose of providing a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include the portion of the at least one panel adapted to allow ambient light to enter the trap chamber comprises a window that is movable to allow access to the trap chamber as taught by Saleman because doing so would have provided a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
e. Regarding claim 18, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1 wherein divider 20 allows carpenter bees to enter the trap chamber 46 [Insects traveling into inner chamber 46 remain entrapped there, col. 4 lines 46-47] from the entrance chamber 42 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25]. Greene in view of McMonigal does not specifically teach the divider comprises at least one hole. Saleman teaches divider 26 [The preferred orientation of partition 26 is at an oblique angle A with respect to bottom 12, col. 2 lines 53-54] comprises at least one hole 28 [aperture 28 is beveled rearwardly as seen in FIG. 2, col. 2 lines 52-53] for the purpose of providing a divider positioned inside the enclosure in an angled configuration with an attractant hole with an attractant for attracting insects into the trap. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include a divider that comprises at least one hole as taught by Saleman because doing so would have provided a divider positioned inside the enclosure in an angled configuration with an attractant hole with an attractant for attracting insects into the trap.
f. Regarding claim 19, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1 having divider 20 positioned inside the enclosure. Greene in view of McMonigal does not specifically teach the divider is positioned inside the enclosure in an angled configuration. Saleman teaches divider 26 is positioned inside the enclosure in an angled configuration 26 [The preferred orientation of partition 26 is at an oblique angle A with respect to bottom 12, col. 2 lines 53-54] for the purpose of providing a trap partition connected in a generally upright position between the bottom and top panels and oriented at an oblique angle with respect to the bottom having an attractant aperture formed centrally therethrough with an attractant for attracting insects into the trap. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include the divider positioned inside the enclosure in an angled configuration as taught by Saleman because doing so would have provided a trap partition connected in a generally upright position between the bottom and top panels and oriented at an oblique angle with respect to the bottom having an attractant aperture formed centrally therethrough with an attractant for attracting insects into the trap.

5. 	Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greene et al. (US 7,380,369) in view of McMonigal (US 1,371,318) and Kozlowski (US 1,823,365).
a. Regarding claim 5, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1 having the portion of the enclosure that is adapted to allow ambient light to enter the trap chamber [made of impermeable material such as clear Plexiglas, plastic, or other appropriate material, col. 5 lines 63-65].
Greene in view of McMonigal does not specifically teach the portion of the enclosure that is adapted to allow ambient light to enter the trap chamber comprises an opaque material that is perforated to allow ambient light to enter the trap chamber.
Kozlowski teaches the portion of the enclosure that is adapted to allow ambient light to enter the trap chamber comprises an opaque material that is perforated to allow ambient light to enter the trap chamber [cover 17 is hinged to the upper 80 frame 10, this cover being preferably constructed of a frame 18 and the central panel 19 of wire mesh, col. 2 lines 80-83] for the purpose of providing an insect trap with a wire mesh screen cover which may be tightly closed to prevent the escape of entrapped insects and the insects can be removed by raising the cover and dumping them out permitting the trap to be thoroughly cleaned very readily and also permitting ready replacement of worn or damaged parts. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include the portion of the enclosure adapted to allow ambient light to enter the trap chamber that comprises a perforated opaque material as taught by Kozlowski because doing so would have provided an insect trap with a wire mesh screen cover which may be tightly closed to prevent the escape of entrapped insects and the insects can be removed by raising the cover and dumping them out permitting the trap to be thoroughly cleaned very readily and also permitting ready replacement of worn or damaged parts.  
b. Regarding claim 6, Greene in view of McMonigal and Kozlowski teaches (references to Kozlowski) the carpenter bee trap of claim 5, wherein the perforated opaque material comprises a perforated panel that is movably attached so as to allow the panel to be selectively moved to allow access to the trap chamber [cover 17 is hinged to the upper 80 frame 10, this cover being preferably constructed of a frame 18 and the central panel 19 of wire mesh, col. 2 lines 80-83]. 
c. Regarding claim 7, Greene in view of McMonigal and Kozlowski teaches (references to Kozlowski) the carpenter bee trap of claim 5, wherein the perforated opaque material comprises a mesh screen [cover 17 is hinged to the upper 80 frame 10, this cover being preferably constructed of a frame 18 and the central panel 19 of wire mesh, col. 2 lines 80-83].

6. 	Claims 8-11 and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greene et al. (US 7,380,369) in view of McMonigal (US 1,371,318) and Blazer et al. (US Patent Publication 2010/0269402).
a. Regarding claim 8, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1 having at least one hole 12 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25].
Greene in view of McMonigal does not specifically teach at least one hole sized and shaped to so as to be an attractant for carpenter bees. Blazer teaches at least one hole 11 sized and shaped to so as to be an attractant for carpenter bees [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0008]; Entrance holes 11 are angled upward from horizontal by angle b [0020]; Aside from attracting bees, the sheltered entrance hole also prevents ambient light from directly entering the entrance hole [0021]] for the purpose of providing a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include at least one hole sized and shaped to so as to be an attractant for carpenter bees as taught by Blazer because doing so would have provided a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees.  
b. Regarding claim 9, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1 having at least one hole 12 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25]. Greene in view of McMonigal does not specifically teach the diameter of the at least one hole is between 1/2 inch and ¾ inch. Blazer teaches the diameter of the at least one hole is between 1/2 inch and ¾ inch [the diameter of at least one entrance hole is in the range of ½ inch to ¾ inch, claim 13] for the purpose of providing a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include the diameter of the at least one hole is between 1/2 inch and ¾ inch. Blazer teaches the diameter of the at least one hole is between 1/2 inch and ¾ inch as taught by Blazer because doing so would have provided a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees.
c. Regarding claim 10, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap of claim 1 having at least one hole 12 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25].
Greene in view of McMonigal does not specifically teach the at least one hole extends at an upward angle from an outside surface of the enclosure to the entrance chamber. Blazer teaches the at least one hole extends at an upward angle from an outside surface of the enclosure to the entrance chamber [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0008]; Entrance holes 11 are angled upward from horizontal by angle b [0020]; Aside from attracting bees, the sheltered entrance hole also prevents ambient light from directly entering the entrance hole [0021]] for the purpose of providing a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include the at least one hole extends at an upward angle from an outside surface of the enclosure to the entrance chamber as taught by Blazer because doing so would have provided a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees.
d. Regarding claim 11, Greene in view of McMonigal and Blazer teaches (references to Blazer) the carpenter bee trap of claim 10 having the angle of hole 11 with respect to horizontal [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0008]; Entrance holes 11 are angled upward from horizontal by angle b [0020]; Aside from attracting bees, the sheltered entrance hole also prevents ambient light from directly entering the entrance hole [0021]]. Greene in view of McMonigal and Blazer does not specifically teach the angle of the hole with respect to horizontal is between 10 and 60 degrees. Blazer teaches the angle of the hole with respect to horizontal is between 10 and 60 degrees [entrance holes 511 are bored at angle b between 10 and 60 degrees from horizontal [0025]] for the purpose of providing a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal and Blazer to include the angle of the hole with respect to horizontal is between 10 and 60 degrees as taught by Blazer because doing so would have provided a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees.
e. Regarding claim 20, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap enclosure of claim 1. Greene in view of McMonigal does not specifically teach the enclosure is formed of wood or a wood substitute. Blazer teaches enclosure 3 is formed of wood or a wood substitute [FIGS. 3 a, 3 b, 3 c, and 3 d depict a carpenter bee trap according to certain aspects of the present invention. Trap entrance unit 3 is constructed from a solid block of wood [0023]] for the purpose of providing a carpenter bee trap enclosure made from a solid piece of wood or similar material with a tunnel type plenum similar to natural bee nests which promotes the passage of bees from at least one entrance hole into the trap chamber. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include the enclosure formed of wood or a wood substitute as taught by Blazer because doing so would have provided a carpenter bee trap enclosure made from a solid piece of wood or similar material with a tunnel type plenum similar to natural bee nests which promotes the passage of bees from at least one entrance hole into the trap chamber.
f. Regarding claim 21, Greene in view of McMonigal teaches (references to Greene) the carpenter bee trap enclosure of claim 1. Greene in view of McMonigal does not specifically teach a sound making device configured to emit the sound of at least one trapped bee. Blazer teaches a sound making device configured to emit the sound of at least one trapped bee [A sound making device which mimics the sounds of a trapped bee can be added to any of the disclosed trap designs to enhance its effectiveness [0027]] for the purpose of providing the trap with a sound making device which mimics the sounds of a trapped bee to enhance its effectiveness for attracting bees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include a sound making device configured to emit the sound of at least one trapped bee as taught by Blazer because doing so would have provided the trap with a sound making device which mimics the sounds of a trapped bee to enhance its effectiveness for attracting bees.
g. Regarding claim 22, Greene teaches a carpenter bee trap, comprising an enclosure 2 further comprising entrance chamber 42 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25] and trap chamber 46 [Insects traveling into inner chamber 46 remain entrapped there, col. 4 lines 46-47], wherein the carpenter bees can enter trap chamber 46 from entrance chamber 42 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25].
Greene does not specifically teach the entrance chamber is configured to limit the entry of ambient light in simulation of an escape route for trapped bees through the trap chamber, and at least a portion of the enclosure is adapted to allow ambient light to enter the trap chamber; and at least one hole extending from an outside surface of the enclosure to the entrance chamber. McMonigal teaches entrance chamber 5 is configured to limit the entry of ambient light [During use, the covers 14 and 15 are in their closed positions, cutting off the light from the compartments 4 and 5, col. 3 lines 2-5] in simulation of an escape route for trapped bees through the trap chamber, and at least a portion of the enclosure is adapted to allow ambient light to enter the trap chamber [in use, the cover 19 is raised, which permits the compartment 6 to be lighted for attracting the bees thereinto, col. 3 lines 21-24]; and at least one hole 8 extending from an outside surface of the enclosure to entrance chamber 5 [opening 8 formed in the partition 2, col. 2 line 71] for the purpose of providing a trap for catching bees having a plurality of compartments configured to limit the entry of light except through an opening in the partition while preventing the bees from returning to the entrance hole and escaping.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene to include the entrance chamber is configured to limit the entry of ambient light in simulation of an escape route for trapped bees through the trap chamber, and at least a portion of the enclosure is adapted to allow ambient light to enter the trap chamber; and at least one hole extending from an outside surface of the enclosure to the entrance chambe as taught by McMonigal because doing so would have provided a trap for catching bees having a plurality of compartments configured to limit the entry of light except through an opening in the partition while preventing the bees from returning to the entrance hole and escaping.
Greene in view of McMonigal does not specifically teach at least one hole sized and shaped to be an attractant for carpenter bees. Blazer teaches at least one hole 11 sized and shaped to so as to be an attractant for carpenter bees [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0008]; Entrance holes 11 are angled upward from horizontal by angle b [0020]; Aside from attracting bees, the sheltered entrance hole also prevents ambient light from directly entering the entrance hole [0021]] for the purpose of providing a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Greene in view of McMonigal to include at least one hole sized and shaped to so as to be an attractant for carpenter bees as taught by Blazer because doing so would have provided a carpenter bee trap having at least one upward sloping entrance hole that mimics the preferred entrance style of a natural bee nest so as to be an attractant for carpenter bees.
h. Regarding claim 23, Greene in view of McMonigal and Blazer teaches (references to Greene) the carpenter bee trap of claim 22 having the enclosure entrance chamber 42 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25] and trap chamber 46 [Insects traveling into inner chamber 46 remain entrapped there, col. 4 lines 46-47]. Greene further teaches a divider 20 inside the enclosure configured to divide the enclosure into the entrance chamber and the trap chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643
                                                                                                                                                                                              /PETER M POON/Supervisory Patent Examiner, Art Unit 3643